Response to RCE
This action is responsive to the RCE filed on 12/30/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6-8, 10, 13, 15-16, 18-20, 22, 25, 27-28, 32, 34 are pending in the case.  Claims 1, 13, and 25 are independent claims. Claims 2, 5, 9, 11-12, 14, 17, 21, 23-24, 26, 29, 33, 35-36 have been canceled.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 
Priority
Application 16292895, filed 03/05/2019 Claims Priority from Provisional Application 62803193, filed 02/08/2019 claims Priority from Provisional Application 62638809, filed 03/05/2018.	

Information Disclosure Statement
The two information disclosure statements submitted on 12/30/2021 was filed after the mailing date of the final rejection on 09/30/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 25 are rejected under 35 U.S.C. 103 as being unpatentable over -------Strader et al. US 20190121532 A1, (hereinafter Strader) in view of Bachtiger et al. US 20120029918 A1, (hereinafter Bachtiger) in view of Graham et al. US 20180336275 A1, (hereinafter Graham).

As to independent claim 1, Strader teaches:
A computer-implemented method comprising: 
obtaining, by a computing device, encounter information of a patient encounter, wherein the encounter information includes audio encounter information obtained from at least a first encounter participant (See Fig. 1 with Abstract and [0034], [0034] mentions automated generation of a transcript of a patient-healthcare provider conversation between patient [i.e., first encounter participant] and a doctor); 
processing the audio encounter information obtained from at least the first encounter participant (See Fig. 1 with Abstract and [0034], [0034] the conversation is processed to generate a transcript and a note. See also [0042] the note is a summary.), wherein processing the first audio encounter information includes defining linkages between each of the plurality of layers associated with the audio encounter information (See [0006], [0043], Fig. 9 with [0051] user selects a term in the note layer, and the corresponding related term is highlighted within the transcript layer, thus are linked layers), and wherein a first layer of the plurality of layers includes at least a representation of an audio signal associated with the audio encounter information (See Fig. 13 with [0055] which shows an alternative embodiment where the first layer 1314 contains a representation of an audio signal near 1310. Thus the other figures such as Fig. 3 can alternatively display an audio signal in its first layer as well.); and 
generating a user interface displaying a plurality of layers associated with the audio encounter information obtained from at least the first encounter participant (See Fig. 3 with [0044] an exemplary user interface is described, the interface comprising audio recording layer 310 [i.e., first layer] with playback commands recited in [0045] for controlling the audio output. The interface also comprises a transcription layer 312 [i.e., second layer] that is editable. The interface also comprises a summary/note layer 314 [i.e., third layer], the note being automatically generated by a machine learning model as stated in [0045]), wherein at least three layers of the plurality of layers with defined linkages, including at least the representation of the audio signal, are displayed simultaneously (See Fig. 3 which shows the three layers 310, 312, and 314 all displayed simultaneously), wherein the second layer of the plurality of layers is a transcript associated with audio encounter information, and wherein the third layer of the plurality of layers is a medical report associated with the audio encounter information (See Fig. 3 with [0044] an exemplary user interface is described, the interface comprising audio recording layer 310 [i.e., first layer] with playback commands recited in [0045] for controlling the audio output. The interface also comprises a transcription layer 312 [i.e., second layer] that is editable. The interface also comprises a summary/note layer 314 [i.e., third layer], the note being automatically generated by a machine learning model as stated in [0045]; the summary 314 is seen as a medical report);
determining at least a portion of the transcript of the second layer of the plurality of layers is added to a predetermined section of the medical report of the third layer of the plurality of layers (See Fig. 2 with [0042] – “Additionally, the method includes a step of extracting words or phrases in the transcript related to medical topics relating to the health condition of the patient (such as symptoms, medications, chief complaint, relevant medical history, etc.) with the aid of a trained machine learning model (NER model 112 of FIG. 1) and displaying in the second region 314 of the workstation the extracted words or phrase.”, in other words determine that a portion of the transcript is going to be added to a predetermined section of medical report 314. Examiner notes this is different from the claim limitation which requires that the adding is conditional and dependent upon the determination based on confidence level; the claim limitation is addressed by Bachtiger below.);
annotating at least the portion of the transcript added to the predetermined section of the medical report of the plurality of layers based upon, at least in part, the confidence level (See Fig. 7 with [0049], the text 702 was from the transcript layer but is now part of the summary layer, and the text is highlighted [i.e., annotated in Fig. 7] with confidence level 54% annotation).
Strader teaches the adding of a portion of the transcript layer into the predetermined section of the medical report layer as cited above, but Strader does not teach: determining whether at least a portion of the transcript of the second layer of the plurality of layers is added to a predetermined section of the medical report of the third layer of the plurality of layers, which is based upon, at least in part, a confidence level, wherein the confidence level is indicative of whether at least the portion of the transcript is to be added to the predetermined section of the medical report based upon, at least in part, context of the transcript;
annotating at least the portion of the transcript added to the predetermined section of the medical report of the plurality of layers based upon, at least in part, the confidence level that indicates whether at least the portion of the transcript is to be added to the predetermined section of the medical report based upon, at least in part, context of the transcript.
Bachtiger teaches: determining whether at least a portion of one of the plurality of layers is added to a predetermined section of the one of the plurality of layers based upon, at least in part, a confidence level, wherein the confidence level is indicative of whether at least the portion of the one of the plurality of layers is to be added to the predetermined section of the one of the plurality of layers (See [0008] for brief overview. See Fig. 5 with [0043] – “The invention provides, however, that such results will include transcribed words for only those words that meet or exceed a predefined accuracy confidence threshold 72. In other words, for each word that is transcribed from the media file, the associated accuracy confidence value for such word will be compared to the predefined accuracy confidence threshold. If the accuracy confidence value meets or exceeds the predefined accuracy confidence threshold, the transcribed word will be published within the set of results for such transcription 72”, thus determine whether to include the words in the audio track into the transcript only if exceeds the confidence threshold.) or another predetermined section of the one of the plurality of layers (This limitation is construed as an optional limitation, thus is not given patentable weight.).
annotating at least the portion of the one of the plurality of layers added to the section of the one of the plurality of layers based upon, at least in part, the confidence level (See Fig. 5 with [0049] – “The invention provides that if the accuracy confidence value does not meet or exceed the predefined accuracy confidence threshold, the transcribed word will not be published within the set of results for such transcription and, in its place, a non-literary symbol will be shown 74”, thus the non-literary symbol is the annotation made for indicating that the confidence level for a word was too low.).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the transcription method of Strader to include the transcription method of Bachtiger. Motivation to do so would be for avoiding “These currently-available methods and systems will often portray the transcribed text in a manner that is difficult to read, and has a tendency to present transcribed text in a manner that fails to instill a sense of accuracy and robustness to the viewer” (See Bachtiger [0005]).
Strader teaches the transcript as cited above but Strader as modified does not teach that the confidence level is calculated based upon the context of the transcript, in other words Strader as modified does not teach: wherein the confidence level is based upon, at least in part, context of the transcript.
Graham teaches: wherein the confidence level is based upon, at least in part, context of the text (See [0248] – “Based on the candidate text representation and the associated contextual information, the one or more machine learning mechanism are configured to determine intent confidence scores over a set of candidate actionable intents.”).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the confidence score method of Strader to include the confidence score determination using contextual information as taught by Graham. Motivation to do so would be for a more accurate determination of the confidence scores.

As to independent claim 13, it is rejected under similar rationale as claim 1 as cited above.

As to independent claim 25, it is rejected under similar rationale as claim 1 as cited above. 

Claims 3-4, 6, 10, 15-16, 18, 22, 27-28, 30, 34 are rejected under 35 U.S.C. 103 as being unpatentable over -------Strader et al. US 20190121532 A1, (hereinafter Strader) in view of Bachtiger et al. US 20120029918 A1, (hereinafter Bachtiger) in view of Graham et al. US 20180336275 A1, (hereinafter Graham) in view of Furesjo et al. US 20170083214 A1, (hereinafter Furesjo).

As to dependent claim 3, Strader teaches all the limitations of claim 1 as cited above.
Strader further teaches: receiving a playing of a first portion of the audio encounter information at a first layer of the plurality of layers on the user interface (See Fig. 3 with Fig. 15 with [0071] the audio layer 1502 can have play button to receive a play command for playing the audio encounter information); and 
displaying an annotation of at least one of a second layer of the plurality of layers and a third layer of the plurality of layers corresponding to the first portion of the audio encounter information of the first layer of the plurality of layers played on the user interface (See Fig. 3 with Fig. 15 with [0044] the transcript layer 312 displays the corresponding text for the played audio encounter information in real time line by line according to the embodiment of fig. 3, and also important terms related to medical symptoms are highlighted in the transcript layer 312. See also Fig. 21 which shows highlighting of important terms. See also [0073]). 
Strader teaches the audio encounter information as cited above but Strader does not teach: receiving a selection of a first portion of the audio encounter information at a first layer of the plurality of layers on the user interface;
displaying an annotation of at least one of a second layer of the plurality of layers and a third layer of the plurality of layers corresponding to the first portion of the audio encounter information of the first layer of the plurality of layers selected on the user interface.
Furesjo teaches: receiving a selection of a first portion of the audio information at a first layer of the plurality of layers on the user interface (See Fig. 6a with [0063] and [0065] user can use the playback controls to control navigation of the slides [i.e.,…selection of first portion of the audio information]. See also [0066] as an alternative to playback control buttons, user can perform a swipe on slide layer [i.e., first layer] to control navigation. See also [0068] alternatively user can use mouse and keyboard inputs to control navigation).
displaying an annotation of at least one of a second layer of the plurality of layers and a third layer of the plurality of layers corresponding to the first portion of the audio encounter information of the first layer of the plurality of layers selected on the user interface (See Fig. 6D with [0089] – “The transcript is also highlighted by the moving highlight bar 660 which moves down through the transcription text, remaining synchronised with the playback of the audio components of the recorded communication session”, thus as the audio is played, the highlight bar [i.e., annotation] moves along the transcript layer [i.e., second layer]. And it is understood that the highlighting feature of [0089] is dependent on the playback navigation controls of [0063]-[0068]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the audio layer of Strader to include the playback controls and highlight bar within transcript as taught by Furesjo. Motivation to do so would be for enhanced listening comprehension by providing a visual summary of the communication session (Suggested by Furesjo [0005]).

As to dependent claim 4, Strader as modified teaches all the limitations of claim 3 as cited above.
Strader further teaches: receiving a selection of the first portion of the audio encounter information at one of the second layer of the plurality of layers and the third layer of the plurality of layers on the user interface (See [0009] and [0065] scroll through specific portions of the transcript layer for playback of corresponding audio portions of the audio layer); and 
providing audio of the first layer corresponding to the first portion of the audio encounter information of one of the second layer of the plurality of layers and the third layer of the plurality of layers selected on the user interface (See [0009] and [0065] scroll through specific portions of the transcript layer for playback of corresponding audio portions of the audio layer). 

As to dependent claim 6, Strader as modified teaches all the limitations of claim 3 as cited above.
Strader further teaches: further comprising one of speeding up and skipping at least a portion of the audio encounter information determined to lack relevance to the medical report (See [0045] mentions playback commands such as fast forward which can be used to speed up and skip to “sensitive and important” sections of the audio information). 
As to dependent claim 10, Strader as modified teaches all the limitations of claim 3 as cited above.
Strader further teaches: further comprising training a model that maps the transcript to the medical report from pairs of prior transcripts and medical reports (See [0035] annotated transcripts from previous doctor conversations can be used to train the machine learning model. Once trained, the machine learning model is able to extract important terms from the transcript to be used in the note layer, as mentioned in [0034]). 

As to dependent claim 15, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 16, it is rejected under similar rationale as claim 4 as cited above.

As to dependent claim 18, it is rejected under similar rationale as claim 6 as cited above.As to dependent claim 22, it is rejected under similar rationale as claim 10 as cited above.

As to dependent claim 27, it is rejected under similar rationale as claim 3 as cited above.
As to dependent claim 28, it is rejected under similar rationale as claim 4 as cited above.

As to dependent claim 30, it is rejected under similar rationale as claim 6 as cited above.

As to dependent claim 34, it is rejected under similar rationale as claim 10 as cited above.
Claims 7, 19, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Strader et al. US 20190121532 A1, (hereinafter Strader) in view of Bachtiger et al. US 20120029918 A1, (hereinafter Bachtiger) in view of Graham et al. US 20180336275 A1, (hereinafter Graham) in view of Furesjo et al. US 20170083214 A1, (hereinafter Furesjo) in view of Myslinski et al. US 20140164994 A1, (hereinafter Myslinski).

As to dependent claim 7, Strader as modified teaches all the limitations of claim 5 as cited above.
Strader teaches the audio encounter information and medical report as cited above, but Strader does not teach: further comprising annotating at least a portion of the audio encounter information determined to lack relevance to the medical report. 
Myslinski teaches: further comprising annotating at least a portion of the information determined to lack relevance to the topic (See [0302] color coding is used as a highlight tool to indicate whether a story is important or irrelevant for the topic of interest “political campaign”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transcript of Strader to include a method of highlighting irrelevant text as taught by Myslinki. Motivation to do so would be for quickly sorting out irrelevant information for enhanced comprehension of a topic of interest.

As to dependent claim 19, it is rejected under similar rationale as claim 7 as cited above.

As to dependent claim 31, it is rejected under similar rationale as claim 7 as cited above.

Claims 8, 20, 32 are rejected under 35 U.S.C. 103 as being unpatentable over -------Strader et al. US 20190121532 A1, (hereinafter Strader) in view of Bachtiger et al. US 20120029918 A1, (hereinafter Bachtiger) in view of Graham et al. US 20180336275 A1, (hereinafter Graham) in view of Pasquero et al. US 20130246329 A1, (hereinafter Pasquero).

As to dependent claim 8, Strader teaches all the limitations of claim 1 as cited above.
Strader teaches the at least one layer of the plurality of layers as cited above, but Strader does not teach: further comprising updating a prediction for a next sentence to be typed based upon, at least in part, current content of at least one layer of the plurality of layers . 
Pasquero teaches: further comprising updating a prediction for a next sentence to be typed based upon, at least in part, current content of at least one display area (See Fig. 3B with [0035] – “A future prediction 320 is generated based on current prediction 323”, see the figure which shows predicted word “let” 320 is updated from previous predicted word “Hello” 320 based on current prediction “Please” [i.e., current content of at least one display area] to be entered into the sentence that the user is currently typing as seen by “Pl” 319).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the graphical user interface of Strader to include the method of text prediction based on context as taught by Pasquro. Motivation to do so would be for quickly entering text (See Pasquero [0003]).
As to dependent claim 20, it is rejected under similar rationale as claim 8 as cited above.
As to dependent claim 32, it is rejected under similar rationale as claim 8 as cited above.

Response to Arguments
Claim objections are withdrawn in response to the amendments.
Applicant’s amendment regarding the previous 103 rejections have been considered but are not found persuasive. The claim amendment introduces an optional limitation that can be construed as at least the portion of the transcript is to be added to another predetermined section of the medical report. Since the optional limitation is merely an alternative to the claim limitation “predetermined section of the medical report”, it need not be given patentable weight. Thus the same rejection rationale used in the final rejection 09/30/2021 can be applied. In other words, Examiner notes that applicant's claim language appears to broaden the scope of the claims as the term "or" merely presents an alternate placement of the portion as opposed to requiring a choice between the two placements where the placement itself is dependent on the confidence level. If this latter interpretation is what applicant intended and if it is supported by the original disclosure, the examiner recommends clarifying the claim language.
In regards to Applicant’s arguments starting on page 11 of 15 of the Applicant’s reply, the arguments are not found persuasive. Applicant argues that the limitation “determining whether at least a portion of the transcript of the second layer…or another predetermined section of the medical report, which is based upon, at least in part, context of the transcript.”, is not taught by the combination of references. 
Applicant argues that the limitation is not taught because in regards to Strader and Bachtiger, “…but the accuracy confidence values are not used to determine whether a portion of a transcript is to be added to a predetermined section of a medical report…” (pg 12 of 15 of Applicant’s reply). Examiner respectfully disagrees because the Applicant is attacking the references individually instead of addressing the proposed combination of Strader and Bachtiger. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986). Strader is cited above to teach the plurality of layers i.e. audio, transcript, and summary layers, and that one or more terms is extracted from the transcript layer to be added to the summary layer (paragraph [0042]). The paragraph also mentions that the extraction is performed by a trained machine learning model, and Fig. 7 illustrates that a calculated confidence score is involved as well. However, Strader fails to explicitly teach that the confidence score is what determines whether or not that extracted term from the transcript layer is to be added to the summary layer. Bachtiger, although does not teach Strader’s plurality of layers i.e. audio, transcript, summary, does teach that the confidence value is measured against a threshold to determine whether or not an extracted term is to be displayed. One of ordinary skill in the art would be motivated to combine Strader and Bachtiger for the reasons cited in the rejection above. Thus argument not persuasive.
Applicant also argues that the limitation is not taught because in regards to Graham, Graham uses the context/confidence score to determine the proper ontology to search, which Applicant argues is not the same as claimed using context/confidence score to add a predetermined section to a medical report. Examiner respectfully disagrees because the Applicant is attacking the references individually instead of addressing the proposed combination of Strader, Bachtiger, Graham. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986). Firstly, the Examiner notes that the BRI of the claim limitation that the Examiner has taken is that the context of the transcript is being used to generate the confidence values. Strader and Bachtiger’s disclosures are already summarized above, thus is clear that Strader as modified by Bachtiger explicitly teaches the claimed aspect of adding a section from the transcript to a section of the medical report, based on the confidence level. However they both do not explicitly teach that the confidence values are generated based on context. Graham is cited to teach this missing claimed aspect, and Examiner asserts that the combination of Strader, Bachtiger, and Graham will teach the claim limitations. Thus argument not persuasive.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171
                                                                                                                                                                             
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171